Case 1:20-cv-01948-RRM-PK Document 8 Filed 04/30/20 Page 1 of 3 PageID #: 191




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


482 Monroe LLC,                                         Civil No. 1:20-cv-01948-RRM-PK

                                         Plaintiff,     NOTICE OF PENDENCY
              -against-
                                                        Mortgaged Premises:
Federal National Mortgage Association,
                                                        482 Monroe Street,
                                         Defendant.     Brooklyn, NY 11221
                                                        (Block 1639, Lot 4)

        NOTICE IS HEREBY GIVEN, that an action has been commenced by counterclaim

and is pending in this court upon an counterclaim of the above named defendant against the

above-named plaintiff for the foreclosure of a Mortgage dated December 18, 2008, executed by

Eric Jones and William Cruz, Jr., deceased, as Mortgagors, to Mortgage Electronic Registration

Systems, Inc. (MERS), as Nominee for Great American Mortgage Corp., as Mortgagee, to secure

the original principal sum of $300,000.00 recorded in the Office of the City Register of Kings

County on January 15, 2009 in CRFN 2009000013960 (“Mortgage”), which mortgage was

assigned to CitiMortgage, Inc. as shown by assignment of mortgage dated June 7, 2010, which

was recorded in the Office of the City Register of Kings County on July 23, 2010 in CRFN

2010000208814, which mortgage was further assigned to Defendant, Federal National Mortgage

Association as shown by an assignment of mortgage dated June 11, 2014, which was recorded in

the Office of the City Register of Kings County on June 16, 2014 in CRFN 2014000204423,

covering premises known as 482 Monroe Street, Brooklyn, County of Kings, City and State of

New York 11221 (Block 1639, Lot 4) (“Property”).




ME1 33236661v.1
Case 1:20-cv-01948-RRM-PK Document 8 Filed 04/30/20 Page 2 of 3 PageID #: 192




        NOTICE IS FURTHER GIVEN, that the real property affected by the said foreclosure

action was, at the time of the commencement of said action, and at the time of filing of this

notice, situate in the County of Kings, State of New York and identified as Block 1639, Lot 4, on

the land and tax map of the County of Kings, State of New York, and described in said mortgage

as follows:




        NOTICE IS FURTHER GIVEN that by counterclaim in this action the Defendant also

seeks, in the alternative, equitable relief with respect to the Property, including inter alia, an

equitable mortgage, equitable lien, constructive trust and equitable subrogation establishing an

interest in or lien upon the Property in the event the Mortgage is determined unenforceable.




                                                  -2-
ME1 33236661v.1
Case 1:20-cv-01948-RRM-PK Document 8 Filed 04/30/20 Page 3 of 3 PageID #: 193




        The Clerk of Kings County is hereby requested to index this notice against the name of

the above Plaintiff.


 Dated: New York, New York                           McCARTER & ENGLISH, LLP
        April 29, 2020                               Counsel for Defendant

                                                           /s/ Adam M. Swanson
                                                     By:   Adam M. Swanson, Esq.
                                                           Federal Bar No. AS1294
                                                           Worldwide Plaza
                                                           825 Eighth Avenue, 31st Floor
                                                           New York, New York 10019
                                                           Tel: 212-609-6800

BLOCK             1639
LOT               0004




                                               -3-
ME1 33236661v.1
